Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the claims filed on 03/16/2022, claims 1, 7, and 13 have been amended; claims 2-6, 8-12, and 14-20 are original; claims 1-12 have been withdrawn; claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“biasing mechanism” in claim 14, line 1
“locking member” in claim 17, line 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification filed on 10/16/2019, discloses in paragraph 0040…
“[0040]    Referring again to FIG. 4, the sealing assembly 123 can include a biasing mechanism 157 that may bias the plug 135 into the seat 133, e.g., into the sealing configuration. In FIG. 4, the biasing mechanism 157 is depicted as a coil spring, although any other suitable form of spring or other biasing mechanism may be used. Including a biasing mechanism 157 for each respective plug 135 may permit the plug 135 to engage its respective seat 133 even if small deviations in alignment and/or loading are encountered from the sealing assembly 123.”
The specification filed on 10/16/2019 discloses in paragraph 0038…
“[0038]   The sealing assembly 123 may additionally include or interact with a securing structure. For example, in FIG. 3, the depicted sealing assembly 123 also includes a locking member 147 and a locking wheel 149, although other securing structures may additionally or alternatively be utilized to secure the clamp bar assembly 137 or other form of the sealing assembly 123. With respect to the depicted arrangement, the locking member 147 may be sized to be received within a notch 151 within the clamp bar assembly 137 and retain the clamp bar assembly 137 in a state engaged with the burner 109 such that the plug 135 is received in the seat 133 in a sealed configuration (e.g., as shown in FIG. 2). The locking wheel 149 may be rotatable to apply a compressive force along the locking member 147 for releasably securing the clamp bar assembly 137 with the plug 135 in the sealed configuration relative to the burner 109. [0039]   In operation, e.g., with reference to FIG. 4, to obtain access into the burner 109 from the outside, the locking wheel 149 may be loosened or turned to reduce an amount of compression applied on the clamp bar assembly 137. For example, the locking wheel 149 may be moved to a position that may allow the locking member 147 to pivot out of the notch 151 (e.g., as illustrated by arrow 153 in FIG. 4).”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegewald (DE 19941091 A1).
Please note that there is an attached English translation of Hegewald ‘091.
Regarding claim 13, Hegewald discloses (Figure 1) a burner assembly comprising: a body defining a chamber having a front face and a rear face (see Figure 1 below); an air passage defined through the front face (see Figure 1 below); a fuel passage separate from the air passage and defined through the front face (see Figure 1 below); an access passage defined through the rear face (see Figure 1 below) and aligned with the air passage (see Figure 1 below); a tapered seat (oil pipe connection 14) forming an entrance to the access passage; and a tapered plug (see Figure 1 below) moveable between a sealing configuration and a cleaning configuration, the tapered plug in the sealing configuration being received in the tapered seat to seal the access passage during operation of the burner assembly, and the tapered plug in the cleaning configuration being removed from the tapered seat to expose the access passage and permit insertion of a rigid structure through the access passage and the front face to dislodge any blockage from the air passage. 
Although a sealing configuration and cleaning configuration is not explicitly taught by Hegewald, the phrases “sealing configuration” and “cleaning configuration” are functional in nature are thus interpreted in this manner. Examiner takes the position that Hegewald’s tapered plug as indicated in the annotated figure below, when inserted into connection “14,” would substantially result in a “sealing configuration,” and when oppositely released, result in a “cleaning configuration.” Additionally, with regards to the limitation “to expose the access passage and permit insertion of a rigid structure through the access passage and the front face to dislodge any blockage from the air passages,” it is the Examiner’s position that this limitation represents one of intended use. The configuration of Hegewald, when in the “cleaning configuration,” would be capable of insertion of a rigid structure (suitably sized) through the access passage and the front face to dislodge any blockage from the air passage. It is noted that the oil nozzle 1 clearly has an aperture (not labeled) at its distal end, which would be capable of receiving therethrough a suitably sized rigid structure.
Additional examiner note: claim 13’s limitations do not specify nor require that the claimed “fuel passage” is “separate” from the claimed “access passage.” Thus, it is the examiner’s position that the broadest reasonable interpretation of claim 13 would permit the passage as noted in Hegewald, below, to read on both the claimed “fuel passage” and the claimed “access passage,” as this passage is certainly designed to function as an access passage for fuel to pass through, i.e. it could be interpreted as an “access fuel passage” or “fuel access passage.” Examiner respectfully suggests that claim 13 could be amended to specify that the claimed “access passage” is separate from the claimed “fuel passage” in the same manner which was done in relation to the fuel passage being claimed as separate from the air passage.

    PNG
    media_image1.png
    566
    1203
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Hegewald

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hegewald in view of Gerhold (WO 0229317 A1, as cited in the Applicant’s 08/06/21 IDS).
Regarding Claim 14, Hegewald discloses the burner assembly of claim 13.
Hegewald does not disclose a biasing mechanism for biasing the tapered plug into the sealing configuration, as interpreted under 35 U.S.C. 112(f) (see Claim Interpretation section above).
Gerhold discloses a burner assembly comprising a body (external housing 20) defining a chamber having a front face and a rear face; an air passage (burner tip apertures 32, page 5, lines 24-28) defined through the front face; a fuel passage (burner tip apertures 32, page 5, lines 24-28) defined through the front face; an access passage (longitudinal orifice 38) defined through the rear face and aligned (via longitudinal burner axis 52, defines the passages leading to apertures 32 and the longitudinal orifice 38; thus all the aforementioned passages of Gerhold are aligned in this sense) with the air passage (burner tip apertures 32); a tapered seat (longitudinal orifice 38; as shown in Figure 8, there is a threaded, or similar, surface on the longitudinal orifice 38 which qualifies as tapered) forming an entrance to the access passage; and a tapered plug (orifice plug 40; as shown in Figure 8, there is a threaded, or similar, surface on the orifice plug 40 which qualifies as tapered) moveable between a sealing configuration and a cleaning configuration, the tapered plug (orifice plug 40) in the sealing configuration being received in the tapered seat (longitudinal orifice 38) to seal the access passage during operation of the burner assembly (burner 18), and the tapered plug (orifice plug 40) in the cleaning configuration being removed from the tapered seat to expose the access passage (longitudinal orifice 38) and permit insertion (Page 2, lines 18-26) of a rigid structure (lance 2) through the access passage (longitudinal orifice 38) to dislodge any blockage from the air passage (burner tip apertures 32), further comprising a biasing mechanism (see Figure 2 below – the threading of orifice plug 40, mating with the threading or orifice 38, is considered a biasing mechanism, as this mechanism facilitates the semi-permanent fastening of 40 to 38.) for biasing the tapered plug into the sealing configuration, as interpreted under 35 U.S.C. 112(f) (see Claim Interpretation section above).
It is noted that as set forth above, paragraph 0040 of Applicant’s Specification discloses that the corresponding structure of the biasing mechanism is a spring, or “other biasing mechanism may be used.” In other words, other equivalents to a spring, capable of carrying out the claimed function as recited in claim 14, may be realized.

    PNG
    media_image2.png
    431
    654
    media_image2.png
    Greyscale

Figure 2: Annotated version of Figure 8 of Gerhold
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the tapered plug of Hegewald to incorporate the biasing mechanism of Gerhold for biasing the tapered plug into the sealing configuration as a method for removably fixing the tapered plug to the burner assembly as suggested by Gerhold in page 5 on lines 12-21 and Figure 8.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hegewald in view of Hall (US 2869752 A).
Regarding Claim 15, Hegewald discloses the burner assembly of claim 13, as set forth above.
	Hegewald does not disclose that the burner assembly further comprises a hinged linkage supporting the tapered plug.
	Hall discloses a pressure vessel arrangement that relies on a hinged linkage (locking device 10, see at least Figure 4; col. 2, see at least lines 32-33; col. 3, see at least lines 35-38) supporting a tapered plug (bleeder plug 24, tapered at least via threading 24a; col. 3, lines 15-18).
	Hall specifically mentions that the benefit of the locking device (10) is so that it is “always conventionally positioned on the blanking plug by means of the linkage 28 which is shown extended in Figure 4.” See col. 3, lines 57-60. In other words, one of ordinary skill in the art would recognize that Hall’s linkage, mechanically connected to the plug 24, allows for a convenient mechanism of removably positioning the plug 24 within the tapped hole 26 (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hegewald by applying the teachings of Hall to Hegewald, i.e. modifying Hegewald by affixing a suitable hinged linkage on Hegewald’s rear face, also connected to the tapered plug (shown in Figure 1 above); this mechanism substantially similar to the one taught by Hall, for the benefit of allowing for a convenient mechanism of removably positioning the tapered plug within the oil pipe connection 14 of Hegewald, as suggested by Hall in col. 3, lines 57-60.
	Regarding Claim 16, Hegewald, as modified by Hall, discloses substantially all features of the burned assembly of claim 15, as set forth above, wherein the hinged linkage comprises (see the annotated Figure 3 below; it is understood that this mechanism as disclosed in Hall, would be present in substantially the same manner, or in suitable fashion, within Hegewald as modified):
	a first arm pivotable relative to the body; and
	a second arm rotatable relative to the first arm, wherein the tapered plug is mounted on the second arm.

    PNG
    media_image3.png
    766
    1168
    media_image3.png
    Greyscale

Figure 3: Annotated version of Figure 4 of Hall
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 17 requires “a locking member pivotable to the body and sized to be received by the hinged linkage for securing the hinged linkage in a position retaining the tapered plug in the sealing configuration.”
	Modified Hegewald teaches the hinged linkage, tapered plug, and sealing configuration of Claim 17. However, modified Hegewald does not teach “a locking member pivotable to the body and sized to be received by the hinged linkage for securing the hinged linkage in a position retaining the tapered plug in the sealing configuration,” and it would not be obvious to one of ordinary skill in the art to modify Hegewald to arrive at the invention of claim 17, without impermissible hindsight that would be considered reasonable.
Claims 18-20 would be allowable because they are dependent on claim 17.
Response to Arguments
Applicant's arguments, see page 8-9 under the “Claims Comply with 35 U.S.C. 112” heading, filed 03/16/2022, with respect to the claim limitations have been fully considered but they are not persuasive.
More specifically, the Applicant argues that the terms invoked by the Examiner as being interpreted under 35 USC 112(f) are analogizing to terms such as “filters,” “brakes,” “clamp,” “screwdrivers,” and “locks” in accordance with MPEP 2181(I)(A).
Examiner respectfully disagrees because the phrases “locking member” and “biasing mechanism” use non-structural generic placeholders, i.e. “member” and “mechanism,” and these non-structural generic placeholders may invoke 35 USC 112(f) as per MPEP 2181(I)(A), stating “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."

Applicant’s arguments, see page 8 under the “Objections to Specification” heading, filed 03/16/2022, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 9-10 under the "Claim Rejections Under 35 U.S.C.102 and 103" heading, filed 03/16/2022, with respect to the rejection(s) of claim(s) 13-16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to the claims filed on 03/16/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hegewald.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762